People v Herrington (2020 NY Slip Op 01930)





People v Herrington


2020 NY Slip Op 01930


Decided on March 18, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 18, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
JOSEPH J. MALTESE
BETSY BARROS
VALERIE BRATHWAITE NELSON
ANGELA G. IANNACCI, JJ.


2018-03743
2018-09146

[*1]The People of the State of New York, respondent,
vTremell . Herrington, appellant.


Thomas N. N. Angell, Poughkeepsie, NY (Steven Levine of counsel), for appellant.
William V. Grady, District Attorney, Poughkeepsie, NY (Kirsten A. Rappleyea of counsel), for respondent.

DECISION & ORDER
Appeals by the defendant, as limited by his motion, from (1) a sentence of the County Court, Dutchess County (Peter M. Forman, J.), imposed March 6, 2018, upon his plea of guilty, and (2) an amended sentence of the same court imposed March 20, 2018, on the ground that the sentence and the amended sentence were excessive.
ORDERED that the appeal from the sentence is dismissed, as that sentence was superseded by the amended sentence; and it is further,
ORDERED that the amended sentence is affirmed.
The amended sentence was not excessive (see People v Suitte , 90 AD2d 80).
RIVERA, J.P., MALTESE, BARROS, BRATHWAITE NELSON and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court